In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00126-CR

CHRISTOPHER DEAN, Appellant               §   On Appeal from the 462nd District Court

                                          §   of Denton County (F18-240-367)

V.                                        §   July 28, 2022

                                          §   Per Curiam Memorandum Opinion

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the $15

time-payment fee. It is ordered that the judgment of the trial court is affirmed as

modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM